Citation Nr: 0525260	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  01-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1977 to December 1980 and from May 1981 to January 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (Court) on May 29, 2003, which vacated a 
January 2003 Board decision and remanded the case for 
additional notification and development.  The issue initially 
arose from a May 2001 rating decision by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for herniated and bulging discs of the cervical and lumbar 
spine. 

The Board notes that in an October 2000 decision the RO 
denied a compensable rating for the veteran's service-
connected chronic low back pain syndrome.  The veteran was 
notified of his appellate rights, but expressed no specific 
disagreement from that determination.  Therefore, the service 
connection issue is the only matter properly developed for 
appellate review.

In October 2002, the veteran testified at a personal hearing 
before a Veterans Law Judge who is unavailable to participate 
in the present decision.  A copy of the transcript of that 
hearing, however, is of record.  The veteran waived his right 
to an additional Board hearing by correspondence dated in 
November 2003.  The case was remanded for additional 
development in January 2004 and January 2005.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has 
sufficiently notified him of the information and evidence 
necessary to substantiate his claim.

2.  VA records show service connection has been established 
for residuals left tibia and fibula fractures and low back 
pain syndrome.

3.  Herniated and bulging discs of the cervical and lumbar 
spine were not present in service, were not manifest until 
many years after service, and are not shown to be related to 
service or a service-connected disability.

4.  The evidence demonstrates the veteran's service-connected 
residuals of fracture of the left tibia and fibula did not 
cause or chronically worsen his disc disease of the cervical 
and lumbar spine.


CONCLUSION OF LAW

Herniated and bulging discs of the cervical and lumbar spine 
were not incurred in or aggravated by service and are not due 
to or the proximate result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the Court vacated the January 2003 Board 
decision because VA correspondence issued in January 2001 
failed to adequately notify the appellant of the evidence 
required to substantiate his claim for service connection.  
The veteran was subsequently provided adequate notice, 
including correspondence in June 2004 specifically requesting 
that he provide any evidence in his possession pertinent to 
the claim.  The Court has held that where adequate notice was 
not provided prior to the initial AOJ decision, the appellant 
had the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although adequate notice was provided to the appellant after 
the initial adjudication, he has not been prejudiced thereby.  
The content of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has he been 
provided every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although records show the veteran was awarded 
Social Security Administration (SSA) disability benefits in 
May 2002 and that the records associated with that claim have 
not been obtained, there is no indication that any additional 
pertinent records exists.  In fact, he testified in October 
2002 essentially that he had received all treatment for his 
cervical and lumbar spine disorders at VA medical facilities.  
Records show the veteran was notified on several occasions of 
the need to identify or provide information concerning any 
relevant medical evidence.  In statements provided in support 
of his claim, including upon direct inquiry by an April 2005 
VA examiner, he denied having had any injury or trauma to the 
cervical or lumbar spine.  He was advised of the evidence 
obtained in support of his claim by correspondence or 
notation in the statement of the case and supplemental 
statements of the case.  Therefore, the Board finds further 
attempts to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in February 2001 and April 2005.  The 
Board finds the available medical evidence is sufficient for 
an adequate determination.  Therefore, the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records show the veteran sustained fractures 
to the left tibia and fibula in April 1979.   Records dated 
in April 1982 show he complained of a history of low back 
pain for three years.  The examiner's diagnoses included 
chronic mechanical low back pain.  An August 1982 report 
noted he complained of a history of low back pain that began 
during his first period of active service prior to his 
discharge in December 1980.  He described the pain as dull.  
It was noted he complained of pain ranging from the L5-S1 
area without tingling or numbness.  Range of motion was fair.  
A neurologic examination was within normal limits.  The 
examiner stated that on bending over the veteran described 
nonspecific pain in the paraspinous muscle in the L5 area.  
There was no evidence of pinpoint tenderness.  Straight leg 
raise testing was okay, bilaterally.  Deep tendon reflexes 
were normal.  The examiner's impression was low back pain of 
unknown etiology, likely not a disc problem.  A December 1982 
examination revealed a normal clinical evaluation of the 
spine.

VA medical records dated in July 1986 noted the veteran 
reported a medical history including a back injury in 1985.  
No additional comments or observations concerning a back 
disorder were provided.

VA examination in September 1986 noted the veteran walked 
with a slight limp favoring the left leg.  Range of motion 
studies revealed flexion to 95 degrees, backward extension to 
35 degrees, and lateral flexion to 40 degrees.  The veteran 
complained of lower back pain secondary to his leg disorder.  
In the upright sitting position there was normal cervical 
spine motion.  There was a thickening along the anterior 
tibial crest at the junction of his previous fracture.  Leg 
raising was to 60 degrees.  In the upright standing position 
there was slight tenderness in the upper lumbar area.  The 
diagnoses included status post left leg fracture with 
residual pain and thickening at the junction of the lower 
third with the upper third and secondary chronic low back 
syndrome.

X-ray examination reports dated in September 1986 revealed 
old, well-healed fractures to the mid distal shafts of the 
left tibia and fibula.  There was a small amount of lateral 
displacement of the distal fragments, but there was otherwise 
good position and alignment.  The lumbosacral spine was 
normal in appearance without evidence of fractures, arthritic 
changes, or disc space narrowing.

In a November 1986 rating decision the RO established service 
connection for status post left leg fracture, assigned a 10 
percent rating, and chronic low back pain syndrome, assigned 
a zero percent rating.  

Private hospital records dated in December 1999 show magnetic 
resonance imaging (MRI) revealed L4-5 posterior-left disc 
extrusion with mild caudad migration of extruded material 
opposite the dorsal-left aspect of the L5 vertebra causing a 
pronounced displacement/deformity of the left L5 root origin.  
There was also mild or chronic spondylosis at L5-S1, a 
disease that did not appreciably affect the neural elements, 
and a T8-9 posterior-left disc protrusion with a slight, 
chronic effect on the adjacent thoracic cord. 

VA medical records dated in June 2000 show the veteran 
complained of intermittent low back pain for several years.  
The examiner noted tenderness to the left lumbosacral area 
without evidence of spasm.  Range of motion was decreased 
five to ten degrees and straight leg raise testing was 
positive.  The diagnoses included degenerative disc disease, 
herniated nucleus pulposus, and sciatica.  In July 2000, a 
"new complaint" was noted of posterior neck pain and 
trapezius pain with pain and numbness radiating into the left 
arm and hand and involving the 4th and 5th fingers.  The 
diagnoses included radiculopathies as described and rule out 
disc disease.

On VA examination in August 2000 the veteran complained of 
worsening back symptoms with left leg weakness and radiating 
left extremity pain.  Physical examination revealed flexion 
of only 15 degrees and extension of 10 degrees.  There was 
tenderness to palpation in the paraspinal region, mostly on 
the right.  Straight leg raise testing was positive on the 
left.  X-rays of the lumbar spine revealed mild 
retrolisthesis of L4 and L5 with narrowing of the L4-L5 
foramen.  The examiner's impression was L4 nerve root 
compression, possible herniated nucleus pulposus on the left.  
It was noted that because the veteran's symptoms had 
significantly worsened and now required he use a cane his 
request for an increase was considered to be justified.

VA treatment records include MRI scan findings dated in 
August 2000 revealing a broad-based disc bulge at C6-7 which 
effaced the cerebrospinal fluid anterior to the cord causing 
a borderline canal size and a left para-central disc 
protrusion at L4-5 narrowing the left lateral recess and 
placing the L5 nerve root at risk.  An October 2000 report 
noted the veteran had a bulging disc in the C6-7 area, as 
well as a herniated disc in the lumbar area.  Records show 
the veteran underwent a left L4-5 microdiscectomy in November 
2000.  The operation report noted a history of chronic low 
back pain and an acute exacerbation of back pain a year 
earlier after an injury.  It was noted his pain was 
increasingly associated with left lower extremity thigh and 
calf pain extending to the dorsum of the left foot.  

In correspondence dated in November 2000 the veteran asserted 
that his herniated disc in the lumbar area and C-7 disc bulge 
were the result of his service-connected left leg disability.  
He stated his prior fracture had never fused properly and 
that a 1/2 inch shortening of the leg caused uneven balance of 
the body resulting in his disc disorder.  He reiterated this 
claim in subsequent statements in support of the claim.

On VA spine disorder examination in February 2001 the veteran 
asserted that malalignment and shortening of the left leg had 
caused low back and cervical spine difficulties which he 
claimed began mainly in 1983.  He reported he had been 
employed as a truck driver until 1999, but had terminated 
that employment because of low back and cervical spine 
problems.  It was noted the veteran was two months post low 
back surgery and that a significant examination could not be 
conducted.  The examiner noted there was no evidence of pain 
over the left tibia and fibula fracture.  There was no gross 
angulation seen and accurate leg measurements could not be 
obtained because the veteran was unable to straighten the 
leg.  X-rays of the left leg revealed healing of the previous 
fracture with good alignment and probably a slight shortening 
of 1/4 inch and some mild offset of the bones.  The examiner 
opined that the veteran's fracture of the distal tibia and 
fibula was not directly related to his lumbosacral and 
cervical spinal disc problems.  It was the examiner's opinion 
that "one could get a temporary back strain with walking 
abnormally from a leg injury but [he saw] no sign of 
malalignment of [the veteran's] tibia and fibula so [he could 
not] directly attribute this to his trouble that came upon 
him later after he was discharged from the service in 1983."

In correspondence dated in July 2001 the veteran stated that 
he had severe pain to the lower back and that he had been 
walking sideways since his leg was broken during service.  He 
asserted the bones had not fused properly and that his leg 
was 1/4 inch shorter and was causing all of his other problems.

An August 2001 MRI scan revealed a large disc herniation at 
L4-5 impinging on the exiting L5 nerve root on the left.  In 
September 2001, a left L4-5 microdiscectomy was redone 
because of a recurrent herniated disc.  A November 2001 
kinesiotherapy consultation report notes 1/2 inch heel lifts 
were to be mailed to the veteran.

In correspondence to his congressional representative dated 
in November 2001 the veteran reiterated his claim.  He also 
stated that his VA medical care provider had given him a shoe 
insert to see if it would relieve the problems to his spine.

VA treatment records dated in January 2002 noted the veteran 
had a history of old left leg fracture with shortening of the 
left leg causing chronic lumbar strain and degenerative disc 
disease.  

A May 2002 SSA determination found the veteran had no 
significant gainful activity since December 7, 1999, his 
alleged date of onset.  It was noted he had severe 
impairments under SSA law including degenerative disc disease 
and recurrent herniated lumbar disc status post laminectomy 
times two.  He also had a half inch leg length discrepancy 
secondary to remote fracture requiring a cane for ambulation.  

VA mental health clinic reports dated in September 2002 noted 
the veteran was seen for follow up for his chronic pain, 
diabetes mellitus, and directly associated depression and 
anxiety.  It was noted his severe back pain was exacerbated 
by the misaligned closed reduction of a left leg fracture 
that resulted in a shortening of the leg and chronic back 
pain.  The examiner stated his "psychiatric disorders were 
directly connected to his chronic pain from the botched job 
done on his leg in [Germany]."

At his personal hearing in October 2002 the veteran testified 
that he had experienced low back problems since service and 
asserted that his herniated discs of the cervical and lumbar 
spine were a result of leg shortening due to his service-
connected fracture of the left tibia and fibula.  He stated 
his primary care VA physician believed his shortened left leg 
caused his disc disease.  He also noted that during service 
he had been warned that he would probably have future back 
problems.  He stated that he had been having back and neck 
problems, but that he did not begin receiving VA treatment 
for these disorders until 1999.  He testified that he worked 
at a chicken processing plant from 1995 to 1998, that he 
drove long haul and short haul trucks from 1998 to 1999, and 
that prior to 1995 he performed general labor.  He stated he 
had incurred no occupational-related injuries. 

An April 2005 VA examination report summarized the evidence 
of record and noted that physical examination of the left 
lower extremity revealed no evidence of obvious deformity.  
The examiner stated that no more than a quarter of an inch of 
left leg shortening was appreciated and that it was difficult 
to appreciated the slight length discrepancy.  There was no 
evidence of malunion, nonunion, loose motion, or false joint 
and no evidence of tenderness, drainage, edema, painful 
motion, weakness, redness, or heat.  Measurements at the 
lateral joint space of the knees to each medial malleolus was 
19 inches on the right and 18 3/4 inches on the left.  It was 
noted the veteran denied any injury to the lumbar or cervical 
spines and specifically denied having ever been involved in a 
worker's compensation claim.  

The examiner's assessment included evidence of cervical spine 
disease at C6-C7 with reported symptoms of chronic cervical 
pain and lumbar spine disease status post two surgical 
procedures for left L4-L5 microdiscectomy given left L4-L5 
herniated nucleus pulposus.  It was noted that the veteran 
had a left lower extremity injury in 1979, but was able to 
ambulate for several years afterward without difficulty and 
did not require use of a cane until 1999.  There was no 
evidence of degenerative disc disease prior to 1999.  The 
examiner opined that the veteran's cervical and lumbar disc 
disease were not directly related to service and that 
"[s]pecifically, the veteran's disc disorder of the cervical 
spine and the postoperative residual of microdiscectomy on 
the L4-L5 are not related to service and this includes the 
inservice low back pain."  The rationale for that opinion 
was that evidence of disc disease nor symptoms related to the 
spine disc disease were not found until 1999.  Imaging 
studies performed prior to 1999 also revealed no evidence of 
lumbar spine disease.  

The examiner further found that the veteran's disc disorder 
of the cervical spine and the postoperative residual of 
microdiscectomy on the L4-L5 were "not caused by and/or 
aggravated by the service-connected residual of fracture at 
the left tibia and fibula with shortening of the left lower 
extremity and/or low back pain syndrome."  The rationale for 
that opinion was that he did not require a cane for 
ambulation until 1999 and that he was able to maintain 
employment for several years after his 1979 injury.  It was 
also noted that the veteran had only mild shortening of the 
left lower extremity compared to the right and that he had 
reported no real improvement of symptoms upon use of a shoe 
lift in November 2001.  The examiner stated that it would 
only be with speculation that the veteran's low back pain 
syndrome from 1982 could be related to his current cervical 
and lumbar spine disabilities.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's herniated and bulging discs of the cervical and 
lumbar spine were not present in service, were not manifest 
until many years after service, and are not shown to be 
related to service or a service-connected disability.  VA 
records show service connection has been established for 
residuals of left tibia and fibula fractures and low back 
pain syndrome; however, persuasive medical evidence 
demonstrates the veteran's service-connected disabilities did 
not cause or chronically worsen his disc disease of the 
cervical and lumbar spine.  

The April 2005 VA examiner's opinion is considered to be 
persuasive because it is shown to have been based upon a 
thorough and comprehensive examination and review of the 
evidence of record.  It is also consistent with the opinion 
of the February 2001 VA spine disorder examiner.  Although VA 
treatment reports note a history of back problems related to 
a left leg length discrepancy, the Board finds these reports 
warrant a lesser degree of probative weight because they are 
not shown to have included a review of other medical 
evidence.  Similarly, the September 2002 opinion of the 
veteran's VA psychiatrist is considered to warrant a lesser 
degree of probative weight because there is no evidence that 
examiner reviewed any other pertinent evidence of record, nor 
was any rationale provided for the indication that treatment 
of the veteran's left leg in service had been "botched."  

While the veteran believes his herniated and bulging discs of 
the cervical and lumbar spine are a result of injuries he 
incurred in service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for herniated and bulging 
discs of the cervical and lumbar spine is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


